Name: Commission Regulation (EC) No 872/1999 of 27 April 1999 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  agricultural activity;  agricultural structures and production;  foodstuff;  marketing
 Date Published: nan

 Avis juridique important|31999R0872Commission Regulation (EC) No 872/1999 of 27 April 1999 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 110 , 28/04/1999 P. 0004 - 0007COMMISSION REGULATION (EC) No 872/1999of 27 April 1999supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Regulation (EC) No 1068/97(2), and in particular Article 6(3) and (4) thereof,(1) Whereas, in accordance with Article 5 of Regulation (EEC) No 2081/92, the United Kingdom has sent the Commission an application for the registration of a name as a designation of origin;(2) Whereas, in accordance with Article 6(1) of that Regulation, the application has been found to meet all the requirements laid down therein and in particular to contain all the information required pursuant to Article 4 thereof;(3) Whereas no statement of objection has been received by the Commission pursuant to Article 7 of that Regulation in respect of the name in Annex I hereto following its publication in the Official Journal of the European Communities(3);(4) Whereas, as regards the demarcation of the geographical area provided for in Article 4(2)(c) of Regulation (EEC) No 2081/92, the Member State has stated that the demarcation of the area in the specifications must correspond exactly to that indicated in the geographical map forwarded; whereas, while the demarcation of the roads is correct, the county of Somerset needs to be added so that the demarcation tallies fully with the geographical map; whereas this information needs to be specified accordingly and for the sake of clarity; whereas it is included in the main points of the specifications;(5) Whereas the name should therefore be entered in the "Register of protected designations of origin and protected geographical indications" and hence be protected throughout the Community as a protected designation of origin;(6) Whereas the Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(4), as last amended by Regulation (EC) No 378/1999(5),HAS ADOPTED THIS REGULATION:Article 1The name in Annex I hereto is added to the Annex to Regulation (EC) No 2400/96 and entered as a protected geographical indication (PGI) in the "Register of protected designations of origin and protected geographical indications" provided for in Article 6(3) of Regulation (EEC) No 2081/92.The main points of the specifications are set out in Annex II. This information replaces that published in Official Journal of the European Communities C 265 of 22 August 1998, page 31.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 156, 13.6.1997, p. 10.(3) OJ C 265, 22.8.1998, p. 31.(4) OJ L 327, 18.12.1996, p. 11.(5) OJ L 46, 20.2.1999, p. 13.ANNEX IPRODUCTS LISTED IN ANNEX II TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTIONCheeseUNITED KINGDOMExmoor Blue Cheese (PGI)ANNEX IIApplication for registration pursuant to Article 6(2) of Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of originCOUNCIL REGULATION (EEC) No 2081/92APPLICATION FOR REGISTRATION: Article 5PDO ( ) PGI (X)National file No: 030131. Responsible department in the Member State: United Kingdom Name: Ministry of Agriculture, Fisheries and Food Tel.: (44 171) 270 88 65 Fax: (44 171) 270 80 712. Applicant group: (a) Name: Exmoor Blue Cheese(b) Address: Willett Farm, Lydeard St Lawrence, Taunton, Somerset TA4 3QB(c) Composition: producer/processor: 1 other: 13. Type of product: Cheese: Class 1.34. Specification: (summary of requirement pursuant to Article 4(2))4.1. Name: Exmoor Blue Cheese4.2. Description: Full-fat blue-veined soft cheese with an average fat content of 34 %. Typified by a rich yellow colour and buttery texture. Made from unpasteurised Jersey cows' milk.4.3. Geographical area: That part of the counties of Devon and Somerset from Barnstaple along the coast to the town of Watchet, the steam railway line from Watchet until it is crossed by road B 3227, road B 3227 west until it crosses road A 361, road A 361 west into Barnstaple.4.4. Proof of origin: The cheese has been produced using traditional hand methods on the applicant's farm since 1986. From 1990, milk solely from the Jersey breed of cow has been used to make this distinctive soft cheese.4.5. Method of production: Milk is heated to 70 ° F and starter is added. The milk is then heated to 85 to 90 ° F and this temperature is held for three to five hours. Vegetarian rennet and Penicillium roqueforti are added during this period. The curd is allowed to set before being cut and transferred with hand-strainers to two part moulds and left to drain. After both six and 18 hours the moulds are turned. Twenty-four hours later the cheeses are put into a solution of brine for approximately six hours, then left to drain for a further 36 hours, during which time they are turned twice. After needling of both faces by hand, the cheeses are transferred to the maturing room and sprayed on both sides with Penicillium candidum. Exmoor Jersey Blue is left to mature for three to six weeks and turned every other day.4.6. Link: The warm wet climate and the red topsoil derived from the underlying old and new red sandstone combine over a long grazing season to give lush pasture, which produces richly flavoured milk.4.7. Inspection structure: Name: Specialist Cheese Makers AssociationAddress: PO Box 256A, Thames Ditton, Surrey KT7 0HR4.8. Labelling: PGI4.9. National legislation requirements: -